Name: 2002/212/CFSP: Council Decision of 11 March 2002 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM)
 Type: Decision
 Subject Matter: European construction;  personnel management and staff remuneration;  politics and public safety
 Date Published: 2002-03-13

 Avis juridique important|32002D02122002/212/CFSP: Council Decision of 11 March 2002 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) Official Journal L 070 , 13/03/2002 P. 0008 - 0008Council Decisionof 11 March 2002concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM)(2002/212/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Article 23(2) thereof,Having regard to Joint Action 2002/210/CFSP of 11 March 2002 on the European Union Police Mission(1), and in particular Article 4 thereof,Whereas:(1) Article 4 of Joint Action 2002/210/CFSP provides that the Council, upon a proposal by the Secretary-General/High Representative, should appoint a Head of Mission/Police Commissioner.(2) The Secretary-General/High Representative has proposed the appointment of Police Commander Sven Christian FREDERIKSEN,HAS DECIDED AS FOLLOWS:Article 1Mr Sven Christian FREDERIKSEN is hereby appointed Head of Mission/Police Commissioner of the EUPM as from 1 January 2003. Until that date, he shall act as the Police Head of Mission/Head of the Planning Team.Article 2This Decision shall take effect on the day of its adoption.It shall apply until 31 December 2005.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 11 March 2002.For the CouncilThe PresidentJ. PiquÃ © i Camps(1) See page 1 of this Official Journal.